Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive. Applicant appears to argue that the references do not teach or disclose the limitations of claim 1. Examiner respectfully disagrees. 
First, at page 4 of the Remarks, Applicant argues the Kim reference is exclusive to LCD displays stating that “it is known that there is no anode layer in an LCD device” and “a person in the art would not compare the pixel PXL layer disclosed by Kim to the claimed anode layer.” Examiner respectfully submits that in the same paragraph [0057] quoted by Applicant Kim further states “the features described in the present disclosure can also be adopted in display technologies other than the LCD display such as the organic-light-emitting-diode (OLED) display.” Thus, Examiner respectfully submits Applicant’s limited interpretation and scope of Kim is, at the very least, inaccurate, and a person of ordinary skill would be able to understand the teachings of Kim in view of various display technologies as clearly suggested by Kim. Furthermore, Applicant has not claimed what display technology (e.g., LCD, OLED, etc.) the claim is in relation to, and therefore, the claim is subject to the broadest reasonable interpretation in light of the specification. 
Second, at pages 4-5 Applicant argues Kim “does not teach or suggest common electrode layer has a first region, a second region, and first necking regions connecting the first region and second region.” As clearly indicated below,  first and second regions being mapped to the common electrode blocks and the necking region being mapped to the contact bridges with respect to FIGS. 6A-C and 8A-8B and further at [0096]-[0098]). Examiner respectfully submits that these elements of Kim clearly disclose the limitations of claim 1 in question. Therefore, Examiner respectfully submits the claim is properly addressed and rejected below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2017/0177125 A1 (hereinafter “Kim”).

Regarding claim 1, Kim discloses a display panel (see at least FIG. 2, and further at least at FIGS. 6A and 6B described at [0094]-[0099]) comprising: 
a substrate (see at least FIG. 6B illustrating substrate described at [0098]); 
an active layer located on the substrate (see at least FIG. 6B with SL routing portions and TFT located above the substrate as described at [0096]-[0098]); 
a common electrode layer located on the active layer (see at least FIG. 6B with common electrode block located above the ACT layer and above the SL routing portions described at [0096]-[0098]), wherein the common electrode layer has a first region, a second region (see at least first and second common electrode blocks as illustrated in FIG. 6B, further described at [0096]-[0098] further illustrating said blocks in FIGS. 3A and 3B and as described at [0065]-[0066]), and a first necking region connecting the first region and the second region (See at least FIG. 6A and 6B with bypass line as described at [0094], the common electrode blocks being connected at contact bridges at CTU as described at [0097]-[0098]); and 
an anode layer located on the common electrode layer (pixel PXL layer generally described at [0061] and [0095] as illustrated at FIGS. 6A-6B), 
wherein at least a portion of the active layer is located outside the first necking region of the common electrode layer (see at least FIG. 6A illustrating TFT region being offset from the BL and as illustrated in FIG. 6B showing at least some of the TFT and routing lines SL are located outside of the region connecting common blocks) and the at least the portion of the active layer and the anode layer are overlapped in a top view direction (see at least Pixel PXL of FIG. 6B overlapping with the TFT ACT portion, further SL contact portion is overlapped by the PXL layer in FIG. 6B; further see at least FIGS. 9A and 9B at [0147]-[0149]). 
However, Kim fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Kim because Kim expressly teaches combining elements from various embodiments (see Kim at least at [0290]).
Regarding claim 4, Kim discloses the display panel according to claim 1 (see above), wherein an orthogonal projection area of the anode layer on the substrate and an orthogonal projection area of the first necking region on the substrate overlap with each other (se at least FIG. 6B with PXL layer and BL overlap as illustrated, further see at least FIGS. 9A and 9B and [0147]).

Regarding claim 5, Kim discloses the display panel according to claim 1 (see above), wherein the common electrode layer has an extension direction, and a first direction is perpendicular to the extension direction (see at least FIGS. 6A and 6B illustrating a perpendicular extension direction across the pixels), wherein the first region has a first maximum width in the first direction (see at least FIGS. 6A-C as illustrated), the second region has a second maximum width in the first direction, and a maximum width of the first necking region in the first direction is smaller than the first maximum width and is smaller than the second maximum width (because the common electrode layer spans the entire space of the display, the bypass line width as illustrated in FIG. 6C is narrower than either the first or second direction of the common electrode layer width).
Regarding claim 6, Kim discloses the display panel according to claim 5 (see above), wherein the maximum width of the first necking region in the first direction is smaller than or equal to a half of the first maximum width (see at least FIGS. 6A-C with width of the BL as illustrated therein). 

Regarding claim 7, Kim discloses the display panel according to claim 1 (see above), wherein an edge of at least a portion of the first necking region is a curved edge (See at least FIG. 8B at (D) described at least at [0144]). 

Regarding claim 8, Kim discloses the display panel according to claim 1 (see above), further comprising a data line (data lines DL as illustrated in FIG. 6A), wherein an orthogonal projection of the data line on the substrate and an orthogonal projection of the anode layer on the substrate overlap with each other (see at least FIGS. 6A-6C with portions of the DL overlapping with the PXL layer as illustrated therein, further at least a FIGS. 9A and 15A). 

Regarding claim 9, Kim discloses the display panel according to claim 1 (see above), further comprising a power line (see at least FIG. 9A with SL as illustrated), wherein an orthogonal projection of the power line on the substrate does not overlap an orthogonal projection of the first necking region on the substrate (see at least FIGS. 6A-6C in conjunction with FIG. 9A and placement of these SL will not overlap at certain areas). 

Regarding claim 10, Kim discloses the display panel according to claim 1 (see above), wherein the common electrode layer further has a second necking region and a third region, and the second necking region connects the first region and the third region (see at least FIGS. 6A-C and further noting that this pattern is repeated with BL and the various common electrode connections). 

Regarding claim 11, Kim discloses the display panel according to claim 1 (see above), wherein an orthogonal projection area of the first necking region intersects an orthogonal projection area of another portion of the active layer (see at least FIGS. 6A-6C and further at least at FIGS. 9A-9B with BL overlapping parts of the active layer TFTs as illustrated).
 
Regarding claim 12, Kim discloses the display panel according to claim 1 (see above), wherein an orthogonal projection of the anode layer on the substrate overlaps an orthogonal projection area of the first region on the substrate and an orthogonal projection area of the second region on the substrate (see at least FIGS. 6A-C illustrating pixel PXL layer projections overlapping regions of the common electrode block as shown therein further at [0094]-[0099]). 

Regarding claim 13, Kim discloses the display panel according to claim 1 (see above), wherein the active layer comprises a semiconductor material (See at least FIG. 9B with ACT described as semiconductor therein and at [0147]-[0148]). 

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or disclose the following combination of limitations of claim 2:
further comprising a first electrode layer located on the active layer, wherein the first electrode layer has a first gate and a second gate, the first region and the first gate are correspondingly disposed, and the second region and the second gate are correspondingly disposed. 
By virtue of its dependency on claim 2, claim 3 is also objected to. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623